Case: 16-41476      Document: 00514017035         Page: 1    Date Filed: 06/02/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 16-41476                                   FILED
                                  Summary Calendar                              June 2, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ISMAEL ESPARZA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:15-CR-1184-1


Before BENAVIDES, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Ismael Esparza appeals the sentence imposed following his guilty plea
conviction of conspiracy to transport unlawful aliens within the United States.
He renews his preserved challenge to the district court’s application of a two-
level adjustment to his offense level pursuant to U.S.S.G. § 3B1.1(c) for his role
as “an organizer, leader, manager, or supervisor” in the offense. “Whether a
defendant exercised an aggravating role as an organizer, leader, manager, or


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41476     Document: 00514017035    Page: 2   Date Filed: 06/02/2017


                                 No. 16-41476

supervisor . . . is a finding of fact reviewed for clear error.” United States v.
Guzman-Reyes, 853 F.3d 260, 265 (5th Cir. 2017) (internal quotation marks
and citation omitted).   “A factual finding is not clearly erroneous if it is
plausible in light of the entire record.” United States v. Perez, 217 F.3d 323,
331 (5th Cir. 2000).
      The presentence investigation report (PSR), which Esparza failed to
rebut, establishes that he was identified as the leader of the alien-smuggling
organization by Jose Maria Lozano, a co-conspirator. The PSR recited details
corroborative of Esparza’s management or supervision of Lozano, including
directing Lozano to take responsibility for a fatal car accident and to conceal
Esparza’s involvement. We are not persuaded by Esparza’s contention that
the facts in the PSR were too conclusory to support the offense-level
adjustment or that the district court’s finding was implausible in light of the
entire record. Perez, 217 F.3d at 331. Accordingly, the district court did not
clearly err by applying the § 3B1.1(c) adjustment. See Guzman-Reyes, 853 F.3d
at 265.
      AFFIRMED.




                                       2